Citation Nr: 0535058	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral 
nephrolithiasis.

3.  Entitlement to service connection for a depressive 
disorder, claimed as a nervous condition.  


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from July 1962 
to December 1963.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In January 2004, the Board remanded the veteran's claim to 
request information concerning additional treatment providers 
and to request records from the Social Security 
Administration (SSA).


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2.  A back condition of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to events incurred 
during active service.

3.  Bilateral nephrolithiasis of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to events 
incurred during active service.

4.  A depressive disorder of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to events incurred 
during active service.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Bilateral nephrolithiasis was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A depressive disorder was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Disabilities including 
calculi of the kidney, psychosis, and arthritis fall under 
the conditions that involve presumptive service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's complaints -- in personal 
statements, VA examination reports, and the VA as well as 
private treatment notes -- that he suffers from current 
residuals of psychiatric, back, and genitourinary 
disabilities due to events incurred during active service.  
These lay statements alone, however, cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303, 3.307, and 3.309 with respect 
to the relationship between events during service and his 
current complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

Entitlement to Service Connection - Back Condition

The veteran contends that he currently suffers from a back 
condition that was incurred after an injury during active 
service and that service connection for a back condition is 
warranted.  After a review of the evidence, the Board finds 
that the record does not support his contentions, and that 
his claim for entitlement to service connection for a back 
condition must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic back condition while in service.  An 
October 1963 treatment note showed that the veteran 
complained of lumbar tenderness after he had fallen down.  
Additional treatment records dated in November 1963 showed 
that the veteran complained of low back pain.  An impression 
of mild lumbosacral strain with large psychological overlap 
was listed in a November 1963 treatment note, as the examiner 
stated that he could find no orthopedic condition to amount 
for the severity of the veteran's claimed symptoms.  The 
examiner further noted that the veteran's X-rays were normal 
and indicated that he could return to full duty as far as his 
back was concerned.  An additional November 1963 treatment 
note showed that the veteran had received three heat and 
massage treatments and thereafter had failed to report for 
further treatment.  However, the veteran's December 1963 
service separation examination specifically stated that there 
was no evidence of a medical disorder and marked the 
veteran's spine as normal.   

Private treatment notes dated in May 1997, June 1997, and 
October 2001 detailed treatment for low back pain.  A May 
1997 x-ray report noted mild narrowing of the L4-L5 
interspace, lumbar lordosis, and suggestive discogenic 
disease.  A June 1997 computed tomography of the lumbar spine 
showed a bulging annulus fibrosus at L5-S1, suggestive of 
herniated nucleus pulposus.

In an August 2001 VA examination report, the examiner listed 
diagnoses of lumbar paravertebral myositis, mild degenerative 
joint disease, and straightening of the lumbar lordosis.  The 
veteran also indicated in the report that he had sought 
treatment from a private physician for a low back condition 
in 1976 as well as from the Puerto Rico State Insurance Fund 
in the 1980's after a traumatic low back injury at work.  
Treatment records referenced by the veteran were not able to 
be obtained, as the veteran did not respond to VA's requests 
for additional information pertaining to these records.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
the VA's duty to assist the veteran is not a one-way street; 
the veteran also has an obligation to assist in the 
adjudication of his claim).  

VA treatment notes dated in April 2002 and January 2005 show 
complaints of chronic low back pain.  Records from the Puerto 
Rico State Insurance Fund dated in November 1995 show that 
the veteran suffered from a left shoulder injury at work.   

While medical evidence of record shows that the veteran 
suffers from a current back condition, competent medical 
evidence of record does not show that he suffers from a back 
condition that is etiologically related to disease, injury, 
or events during his active service or that was incurred 
within one year after his separation from active service.  
Competent medical evidence of record shows that the veteran 
was treated for low back pain over 30 years after separation 
for service.  Further, there is evidence that the veteran 
suffered an intervening low back injury after his discharge 
from service, as veteran's own statements detail that he 
suffered a traumatic low back injury at work in 1980s.  As 
the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for a back condition is not warranted.

Entitlement to Service Connection - Bilateral Nephrolithiasis

Service medical records show no findings of bilateral 
nephrolithiasis during active service.  A May 2001 VA 
hospital summary showed that the veteran underwent a right 
percutaneous nephrolithotomy.  VA outpatient treatment notes 
dated in 2001 as well as an August 2001 VA examination report 
listed diagnoses of bilateral nephrolithiasis.  While medical 
evidence of record shows that the veteran suffers from a 
current genitourinary disability, competent medical evidence 
of record does not show that he suffered from a genitourinary 
disability during active service, suffers from a 
genitourinary disability etiologically related to disease, 
injury, or events during his active service, or suffers from 
a genitourinary disability that was incurred within one year 
after his separation from active service.  As the Board finds 
that the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  Entitlement to service connection for 
bilateral nephrolithiasis is not warranted.

Entitlement to Service Connection - Depressive Disorder

Service medical records show no findings of a depressive 
disorder during active service.  The Board notes that the 
service medical records contain a notation that the veteran 
was seen at the Psychiatric Clinic in December 1963.  
However, the veteran's December 1963 service separation 
examination specifically stated that there was no evidence of 
a medical disorder or gross psychiatric disturbance.   

An August 2001 VA examination report listed a diagnosis of 
depressive disorder, NOS (not otherwise specified).  It was 
further noted in the report that the veteran was depressed 
due to an inability to work and be productive after over 30 
years of employment.  The Board notes that the veteran 
referred to 1995 and 1996 hospitalizations for psychiatric 
treatment in both a May 1997 private treatment note as well 
as the August 2001 VA examination report.  Additional records 
referenced by the veteran were not able to be obtained, as 
the veteran did not respond to VA's requests for additional 
information pertaining to these records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the VA's 
duty to assist the veteran is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim).  Finally, a January 2005 VA treatment note 
showed that the veteran had been treated for depressive 
disorder, anxiety state NOS, and generalized anxiety 
disorder.    

While medical evidence of record shows that the veteran 
suffers from current mental disorders, competent medical 
evidence of record does not show that he suffers from a 
depressive disorder etiologically related to disease, injury, 
or events during his active service.  Further, the Board 
finds that there is no competent medical evidence of record 
which shows that the veteran's claimed depressive disorder 
was incurred due to events during active service.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for a depressive disorder on a direct 
basis is not warranted.

The Board has also considered the veteran's contention that 
his claimed mental disability is secondary to his current 
lumbar and genitourinary disabilities.  Under 38 C.F.R. § 
3.310(a), service connection may be established on a 
secondary basis for a disability, which is proximately due 
to, or the result of service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
case, the veteran is not service-connected for any 
disability.  Consequently, entitlement to service connection 
for a depressive disorder cannot be established on a 
secondary basis.  

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claims was received in May 2001.  Thereafter, 
in a rating decision dated in April 2002, the veteran's 
claims were denied.  Both before and after that rating action 
was promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed below.  
Further, after the notice was provided, the case was 
readjudicated in a March 2005 Supplemental Statement of the 
Case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

In July 2001 letter from the RO as well as January 2004 and 
June 2004 letters from the Appeals Management Center (AMC), 
the veteran was notified regarding what information and 
evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in July 2001, 
January 2004, and June 2004 complied with these requirements.    

Additionally, the Board notes that the January 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the January 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  In this case, the veteran was provided with 
multiple VA examinations.   

The Board notes that the veteran referenced additional 
treatment records for his claimed disabilities that were not 
able to be obtained.  The veteran did not respond to VA's 
requests for additional information pertaining to these 
records in a January 2004 letter sent to the veteran by the 
AMC.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that the VA's duty to assist the veteran is not a 
one-way street; the veteran also has an obligation to assist 
in the adjudication of his claim).  
VA was notified in January 2004 that a request for records 
from SSA could not be fulfilled, as the veteran's file was 
unable to be located.  Further, the Board notes that a July 
2005 letter sent to the veteran by SSA and added to the 
claims file after the issuance of the last supplemental 
statement of the case (SSOC) in March 2005.  The Board finds 
that the July 2005 letter from SSA is duplicative of the 
January 2004 response from SSA, as each item indicates that 
SSA was unable to locate the veteran's medical files.  
Consequently, while the July 2005 letter was received by the 
Board without a specific waiver of the veteran's right to an 
initial review of this item by the RO, the Board finds that 
there is no prejudice to the veteran by not having remanded 
the matter solely to have this item included in another SSOC.  
Rather, such a remand likely would have resulted in needless 
delay of adjudication of the claims without any benefit to 
the veteran.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in January 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for bilateral 
nephrolithiasis is denied.

Entitlement to service connection for a depressive disorder 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


